Citation Nr: 0504672	
Decision Date: 02/18/05    Archive Date: 02/24/05

DOCKET NO.  03-11 730A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether there was clear and unmistakable error in the rating 
decision of April 1960 severing service connection for a 
lumbar spine disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

L.W. and C.M. 


ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel


INTRODUCTION

The veteran had active military service from September 1942 
to June 1944.  He also served in the Army National Guard from 
February 1938 to August 1939.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the above claim.  

In June 2004, a hearing was held at the RO before the 
undersigned Veterans Law Judge.  The veteran was unable to 
appear, but his representative and daughters offered 
testimony and argument on his behalf.  


FINDINGS OF FACT

1.  A June 1944 rating decision granted service connection 
for residuals of back injury (rated as sacroiliac injury and 
weakness) and assigned a noncompensable disability 
evaluation.  A 10 percent rating was later assigned for this 
condition from July 31, 1945.

2.  In an April 1960 rating decision, the RO found that the 
veteran's back disorder was not incurred in or aggravated by 
his military service and that the prior grant of service 
connection was clearly and unmistakably erroneous.  The 
veteran was properly notified of that decision in May 1960, 
including his appeal rights, and he did not appeal.

3.  At the time of the April 1960 rating decision severing 
service connection, the evidence of record did not show that 
the rating board in June 1944 incorrectly applied the law 
then in effect or that the correct facts were not before the 
rating board in June 1944.  

4.  The April 1960 rating decision severed service connection 
for residuals of back injury without a showing of clear and 
unmistakable error in the June 1944 grant of service 
connection for residuals of back injury.  


CONCLUSION OF LAW

The April 1960 rating decision severing service connection 
for residuals of a back injury (rated as sacroiliac injury 
and weakness) was based on clear and unmistakable error, and 
service connection is reinstated effective May 1, 1960.  38 
C.F.R. 3.105(a) (2004); 38 C.F.R. § 3.9(d), 3.77, 3.78 
(1956).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In June 1944, the veteran filed his original claims for 
service connection.  Service medical records showed a normal 
spine examination upon entry into service in September 1942, 
with hospitalization in August 1943 for chronic lumbosacral 
strain.  The veteran reported a history of spinal injection 
5-6 years earlier, with onset of back pain at that time.  He 
stated he had suffered with slight back pain before he 
strained his back, but had had more trouble since.  He was 
then treated again in October 1943 after an injury to the 
left hip with recurrence of back pain.  In April 1944, he 
continued to complain of low back pain.  He again reported a 
history of encephalographic studies conducted before service, 
with lower lumbar aches and pains afterwards, with back 
discomfort upon lifting or sudden movements of the back while 
in service.  Although he was discharged for epilepsy, which 
the Medical Board determined preexisted the veteran's entry 
into service and was not aggravated thereby, no diagnosis 
concerning the lumbar spine is shown on the Medical Board 
report.  

A June 1944 rating decision granted service connection for 
residuals of back injury, rated as sacroiliac injury and 
weakness.  A zero percent rating was initially assigned, but 
this was increased to 10 percent effective July 1, 1945.

In April 1956, the RO proposed severing service connection 
for the back disorder, based on a review of the record by the 
Chief Benefits Director.  The Chief Benefits Director 
concluded that the clinical records and medical history 
showed the veteran's condition existed before service and was 
only exacerbated, without permanent increase in disability, 
during service.  Severance was effectuated in an April 1960 
rating decision.  The veteran was notified in May 1960 of the 
recent rating decision and his appellate rights.  He did not 
disagree with that decision.  Therefore, the April 1960 
rating decision is final.  Previous determinations, which are 
final and binding, will be accepted as correct in the absence 
of clear and unmistakable error.  In July 2001, the veteran 
filed another claim for service connection for a back 
disorder, arguing that VA had committed clear and 
unmistakable error (CUE) in 1960.

In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals) (Court) offered 
a three-pronged test to determine whether CUE was present in 
a prior final determination:  (1) either the correct facts, 
as they were known at the time, were not before the 
adjudicator or the statutory or regulatory provisions in 
existence at that time were incorrectly applied; (2) the 
error must be undebatable and of the sort which, had it not 
been made, would have manifestly changed the outcome at the 
time of the prior determination; and (3) a determination that 
there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.  
The Court has further stated that:

Clear and unmistakable error is a very 
specific and rare kind of 'error.'  It is 
the kind of error, of fact or of law, 
that when called to the attention of 
later reviewers compels the conclusion, 
to which reasonable minds could not 
differ, that the result would have been 
manifestly different but for the error . 
. . . If a claimant-appellant wishes to 
reasonably raise clear and unmistakable 
error there must be some degree of 
specificity as to what the alleged error 
is and, unless it is the kind of error . 
. . that, if true, would be clear and 
unmistakable error on its face, 
persuasive reasons must be given as to 
why the result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a clear and unmistakable error claim is 
undoubtedly a collateral attack, the 
presumption is even stronger.

Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), aff'd on 
reconsideration, 6 Vet. App. 162, 163 (1994).

Under the law in effect in 1960, severance of service 
connection was to be based on clear and unmistakable error, 
the burden of proof being on the Government.  38 C.F.R. 
§ 3.9(d) (1956).  As noted above, the determination of the 
presence of clear and unmistakable error in the 1944 rating 
decision that granted service connection would be based on 
the evidence of record and the law in effect at the time of 
the 1944 rating decision.  Thus, the question now before the 
Board is whether, at the time of the 1960 rating decision 
severing service connection, the 1960 law concerning 
severance was correctly applied to the 1944 rating decision 
that granted service connection.  That is, it must be shown 
that the RO, in severing service connection in 1960, carried 
the burden of showing that the grant of service connection in 
1944 was based on incorrect facts or incorrect application of 
the law.  The Board concludes that the RO in 1960 did not 
meet this burden; hence, service connection for residuals of 
back injury should be restored.

The law in 1944 concerning the principles of entitlement to 
service connection and of aggravation of a preexisting 
condition was the same as it is now.  Essentially, service 
connection means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred in the line of duty in the active military 
service or, if pre-existing such service, was aggravated 
during service.  See 38 C.F.R. §§ 3.77, 3.78 (1956).  A 
veteran who served during a period of war is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on the entrance examination.  The 
presumption of soundness can be rebutted by clear and 
unmistakable evidence that a disorder existed prior to entry 
into service.  

The available evidence in June 1944 included the veteran's 
service medical records and the veteran's claim for VA 
benefits.  In his claim, he reported that he had had a back 
injury "since enlistment."  The service medical records do 
document back injury - a strain in August 1943 and striking 
the left hip in October 1943.  Thus, on the basis of the 
veteran's in-service injuries, complaints of back pain, and 
the in-service diagnosis of chronic lumbosacral strain, the 
RO granted service connection for residuals of back injury.  

In this case, the only evidence indicating a possible 
preexisting condition was the veteran's statements.  There 
are no medical records documenting that a back disorder did, 
in fact, preexist service (as opposed to perhaps merely just 
experiencing back pain).  The standard of review at this time 
is whether the RO's conclusion was clearly and unmistakably 
erroneous, and that means that if there was a basis in the 
record for the conclusion that the veteran's back condition 
was incurred in service, then there is no CUE.  

While the RO's evaluation of the evidence could be questioned 
or disputed, the record in 1960 did not show that the correct 
facts were not before the RO in 1944.  Moreover, it was not 
shown that the law was incorrectly applied.  Rather, the 1960 
rating decision based the severance of service connection on 
the basis that the veteran's medical history reported during 
service showed the back condition preexisted his entry into 
service.  This is merely a difference of opinion with the way 
the RO evaluated the evidence then before it in 1944, not a 
determination that the correct facts were not before the 
rating board in 1944.  There was also evidence before the 
rating board in 1944 of incurrence of back injuries during 
service, and it is not error for the board to choose to favor 
that evidence over other evidence and grant service 
connection.  In other words, there was at least some evidence 
in the record to support the initial grant, so it was not 
clearly erroneous.


As the RO in 1960 did not carry the burden of showing clear 
and unmistakable error in the 1944 grant of service 
connection, it has been shown that "reasonable minds could 
only conclude that the original decision was fatally flawed 
at the time it was made," Russell, 3 Vet. App. at 313.  The 
Board finds that the April 1960 rating decision was clearly 
and unmistakably erroneous in severing service connection for 
residuals of back injury.  Service connection is reinstated 
as of May 1, 1960.  


ORDER

As the April 1960 rating decision was clearly and 
unmistakably erroneous, restoration of service connection is 
hereby granted for residuals of back injury (rated as 
sacroiliac injury and weakness) as of May 1, 1960, subject to 
the governing regulations pertaining to the payment of 
monetary benefits.


	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


